Appeal from a judgment of the Supreme Court, Monroe County (John J. Ark, J.), rendered November 29, 2007. The judgment convicted defendant, upon a jury verdict, of robbery in the first degree (two counts) and robbery in the second degree (two counts).
It is hereby ordered that the judgment so appealed from is affirmed.
Memorandum: On appeal from a judgment convicting him upon a jury verdict of two counts each of robbery in the first degree (Penal Law § 160.15 [4]) and robbery in the second degree (§ 160.10 [1]), defendant contends that Supreme Court erred in allowing interaction between the prosecutor and the jurors during deliberations while a video recording was replayed. Defendant failed to preserve that contention for our review (see CPL 470.05 [2]), however, and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). We reject defendant’s contention that, pursuant to People v O’Rama (78 NY2d 270 [1991]), preservation of defendant’s contention is not required. In O’Rama, the Court of Appeals “note[d] that the court’s error in failing to disclose the contents of [a jury] note had the effect of entirely preventing defense counsel, from participating meaningfully in this critical stage of the tried and thus represented a significant departure from the organization of the court or the mode of proceedings prescribed by law” (id. at 279 [internal quotation marks omitted]; see People v Patterson, 39 NY2d 288, 295 [1976], affd 432 US 197 [1977]). Here, there was no significant departure from the organization of the court or the mode of proceedings prescribed by law (see generally People v Wiggins, 304 AD2d 322, 323 [2003], lv denied 100 NY2d 625 [2003]; People v Davis, 260 AD2d 726, 729-730 [1999], lv denied 93 NY2d 968 [1999]). As recognized by the Court of Appeals, “not every communication with a deliberating jury requires the *1701participation of the court” (People v Bonaparte, 78 NY2d 26, 30 [1991]), and a ministerial communication concerning the scope of a request for a readback that is “wholly unrelated to the substantive legal or factual issues of the trial” does not violate O’Rama or CPL 310.30 (People v Harris, 76 NY2d 810, 812 [1990]; see People v Gruyair, 75 AD3d 401 [2010], lv denied 15 NY3d 852 [2010]). Here, the record establishes that the prosecutor’s communications with the jury were “merely ministerial” (People v Pichardo, 79 AD3d 1649, 1652 [2010], lv denied 16 NY3d 835 [2011]). “The [prosecutor] did not attempt to convey any legal instructions to the jury or to instruct [it] as to [its] duties and obligations . . .[, nor did the prosecutor] deliver any instructions to the jury concerning the mode or subject of [its] deliberations” (Bonaparte, 78 NY2d at 31). Thus, “[i]n the present case, unlike in O’Rama . . . , [any] error does not amount to a failure to provide counsel with meaningful notice of the contents of [a] jury note or an opportunity to respond” (People v Kadarko, 14 NY3d 426, 429 [2010]).
All concur except Fahey and Martoche, JJ., who dissent and vote to reverse in accordance with the following memorandum.